



Exhibit 10.1
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Kratos
Defense & Security Solutions, Inc., a Delaware corporation (the “Company” or
“Kratos”), and Gerald Beaman, an individual (“Executive”), effective as of
August 5, 2016 (“Effective Date”). Certain terms used in this Agreement denoted
by initial capital letters are defined in Section 17 to the extent not defined
elsewhere in this Agreement.
RECITALS
A.    The Company wishes to continue to employ Executive upon the terms and
conditions contained in this Agreement, and Executive wishes to enter into the
Agreement and agrees to perform his obligations hereunder in consideration of
his employment and salary, benefits and other terms described herein.


NOW, THEREFORE, in the consideration of the mutual covenants and agreements set
forth herein, the Company and Executive, intending to be legally bound, hereby
agree as follows:    


AGREEMENT
1.Employment. The Company shall continue to employ Executive as President,
Unmanned Systems Division and Corporate Senior Vice President, Strategic
Programs (the “Position”), and Executive accepts such employment and agrees to
perform services for the Company, for the period and upon the other terms and
conditions set forth in this Agreement.
2.Term. The term of Executive’s employment hereunder shall be for a period
commencing on the Effective Date and ending on August 5, 2019 (“Term”), subject
to earlier termination as hereinafter specified. If the Company elects not to
extend the Agreement at the conclusion of the Term, and Executive’s employment
terminates at the end of the Term, Executive will be eligible for severance
benefits pursuant to and in accordance with subsection 6.3.
3.Position and Duties. Executive shall perform all duties and functions
customarily performed by the Position of a business of the size and nature
similar to that of the Company, and such other related employment duties as the
Chief Executive Officer of the Company or his designee (the “CEO”) shall
reasonably assign to him from time to time. Executive shall perform his duties
principally at the executive offices of the Company, with such travel to such
other locations from time to time as the CEO may reasonably require. Except as
may otherwise be approved in advance by the CEO, and except during vacation
periods and reasonable periods of absence due to sickness, personal injury or
other disability, Executive shall devote his full working time to the services
required of him hereunder. Executive shall use his reasonable best efforts,
judgment and energy to improve and advance the business and interest of the
Company and its subsidiaries and Affiliates, if applicable, in a manner
consistent with the duties of the Position and with the Company’s Code of Legal
and Ethical Conduct. Executive hereby confirms that he is under no contractual
commitments inconsistent with his obligations set forth in this Agreement, and
that during his employment, he will not render or perform services, or enter
into any contract to do so, for any other corporation, firm, entity or person
which are inconsistent with the provisions of this Agreement.
4.Compensation.
4.1    Base Salary. As compensation for all services to be rendered by Executive
under this Agreement, the Company shall pay to Executive a base annual salary of
Three Hundred Thirty Five Thousand Dollars ($335,000.00) (the “Base Salary”),
which shall be paid on a regular basis in accordance with the Company’s
customary payroll procedures and policies, but no Base Salary shall be paid for
periods





--------------------------------------------------------------------------------





of disability during which the Executive is not performing services for the
Company. Executive will be eligible for annual increases to the Base Salary in
accordance with the Company’s then current compensation policies.
4.2    Incentive Compensation. In addition to the Base Salary, and as incentive
compensation for services rendered hereunder, Executive will participate in the
Company’s annual bonus program and will be eligible to earn up to sixty percent
(60%) of Base Salary (“Incentive Compensation”), based upon the attainment of
Company financial and individual performance objectives. Details of the bonus
program are included in a separate document.
4.3    Equity Incentives. Executive will be eligible for equity incentive grants
at the discretion of Kratos’ CEO and the Compensation Committee of the Board of
Directors.
4.4    Participation in Benefit Plans. Executive and eligible family members
shall be eligible to participate in, subject to his affirmative election to
enroll in such plans requiring enrollment, to the extent eligible thereunder in
any and all plans of the Company providing general benefits for the Company’s
employees, including, but not limited to, any group life insurance,
hospitalization, disability, paid time off, medical, dental, pension, profit
sharing, savings and stock bonus plans. Executive’s participation in any such
plan or program shall be subject to the provisions, rules, and regulations
applicable thereto. Nothing in this Agreement shall impose on the Company any
affirmative obligation to establish any benefit plan. The Company reserves the
right to prospectively terminate or change benefit plans and programs it offers
to its employees at any time, provided, however, that the Company will not
reduce or discontinue Executive’s benefits in place on the date hereof unless
such reduction or discontinuance is applied proportionately to all other
employees of the Company or unless such reduction or discontinuance is
implemented to avoid adverse tax or legal consequences.
4.5    Expenses. In accordance with the Company’s policies established from time
to time, the Company will pay or reimburse Executive for all reasonable and
necessary out-of-pocket expenses incurred by him in the performance of the
Position, subject to the presentment of appropriate receipts or expense reports
in connection with the Company’s policies and procedures. The following
provisions shall be in effect for any reimbursements (and in-kind benefits) to
which Executive otherwise becomes entitled under this Agreement, in order to
assure that such reimbursements (and benefits) do not create a deferred
compensation arrangement subject to Section 409A of the Internal Revenue Code of
1986, as amended (“Code”):
(a)    The amount of reimbursements (or in-kind benefits) to which Executive may
become entitled in any one calendar year shall not affect the amount of expenses
eligible for reimbursement (or in-kind benefits) hereunder in any other calendar
year.
(b)    Each reimbursement to which Executive becomes entitled shall be made by
the Company as soon as administratively practicable following Executive’s
submission of the supporting documentation, but in no event later than the close
of business of the calendar year following the calendar year in which the
reimbursable expense is incurred.
(c)    Executive’s right to reimbursement (or in-kind benefits) cannot be
liquidated or exchanged for any other benefit or payment.
4.6    Taxes and Other Withholding. The Company may withhold from any benefits
or amounts payable under this Agreement all federal, state, city or other taxes
and other amounts as shall be required pursuant to any law or governmental
regulation or ruling or as elected by Executive.
5.Annual Leave. Executive shall earn paid time off and shall maintain paid time
off balances in accordance with the Company’s standard policies applicable to
similarly situated executives.
6.Compensation upon Termination. Executive shall be entitled to the following
payments, if any, upon the termination of his employment by the Company. The
compensation described in this Section





--------------------------------------------------------------------------------





6 shall be in lieu of any separation or severance compensation offered to
Executive under any general policies of the Company.
6.1    For Cause. In the event Executive is terminated by the Company for Cause
pursuant to Section 11.1, Executive shall not be entitled to any compensation
other than Base Salary accrued through the date of termination, unreimbursed
business expenses under Section 4.5, and accrued but unused paid time off under
Section 5 (collectively, the “Accrued Payments”).
6.2    Resignation. In the event Executive resigns from the Company voluntarily
pursuant to Section 11.2, Executive shall not be entitled to any compensation
other than the Accrued Payments. Should Executive resign his employment upon
thirty (30) days’ advance written notice, the Company reserves the right to
relieve Executive of all job duties on notice and provide Executive with payment
in lieu of any remaining portion of the notice period.
6.3    Without Cause. In the event Executive is terminated by the Company
Without Cause pursuant to Section 11.3, the Company shall pay to Executive only
the following: (i) the Accrued Payments; (ii) continued payment of the Base
Salary for six (6) months (the “Severance Period”), and (iii) make available
continued medical and dental benefits for Executive and eligible family members
at the Executive’s then current employee contribution rate during the Severance
Period, unless doing so would result in adverse tax or other consequences under
Section 105(h) of the Code or under the Patient Protection and Affordable Care
Act, as amended (which coverage shall run concurrently with COBRA coverage). The
aggregate benefits provided by Subsections (ii) and (iii) of this Section 6.3
shall be referred to as a “Severance Payment.” Except as otherwise provided
herein, the Severance Payment shall be paid to Executive on a regular basis in
accordance with the Company’s regular payroll procedures and policies.
6.4    Disability. If Executive becomes physically or mentally disabled during
the term of this Agreement and such disability continues for a consecutive
period of one hundred and twenty (120) days or 120 days in any 365 day period,
the Company may, to the extent permitted by applicable law after the expiration
of such period, terminate this Agreement by giving written notice to Executive.
For purpose of this Agreement, the term “disabled” shall be defined as
Executive’s inability through physical or mental illness, to perform all of the
duties which Executive is required to perform under this Agreement with or
without reasonable accommodation as such terms are defined under the Americans
with Disabilities Act. In the event that the Executive is terminated pursuant to
this Section, the Executive shall not be entitled to any compensation other than
the Accrued Payments.
6.5    Release. The receipt of the Severance Payment or other benefits pursuant
to this Section 6 will be subject to Executive signing and not revoking a
release of claims agreement in a form prescribed by the Company, and such
release becoming effective and irrevocable within thirty-five (35) days of
Executive’s termination. No severance or other benefits will be paid or provided
until the 40th day after Executive’s termination, and any severance amounts or
benefits otherwise payable between the date of Executive’s termination and the
40th day after Executive’s termination shall be paid 40 days after Executive’s
termination, subject to the delay in the following paragraph.
6.6    Delay of Payment; Other 409A Matters Notwithstanding any other provision
of this Agreement whatsoever, the Company, in its sole discretion, shall have
the right to construe this Agreement in a manner that complies with Section 409A
of the Code (relating to deferred compensation arrangements) and any related
administrative guidance issued by the Internal Revenue Service. Notwithstanding
any inconsistent provision of this Agreement, if Executive is a “specified
employee” within the meaning of Section 409A of the Code at the time of
Executive’s termination, then only that portion of the Severance Payment or
Change in Control Severance Payment, together with any other severance payments
or benefits that, in each case, are nonqualified deferred compensation under
Code Section 409A, which (a) do not exceed the Section 409A Limit (as defined
below), and (b) which qualify as separation pay under Treasury Regulation
Section 1. 409A-1(b)(9)(iii), may be paid within the first six (6) months
following Executive’s termination. Otherwise, the portion of the Severance
Payment, together with any other severance payments or benefits that, in each
case, are nonqualified deferred compensation





--------------------------------------------------------------------------------





under Section 409A, that would otherwise be payable within the six (6) month
period following Executive’s termination will instead be paid in a lump sum on
the date six (6) months and one (1) day following the date of Executive’s
termination (or the next business day if such date is not a business day),
provided Executive has complied with the requirements for such payment. For
purposes of this Agreement, “Section 409A Limit” means the lesser of two (2)
times: (i) Executive’s “annualized compensation” as determined under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A)(1), or (ii) the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code for the year of the termination, or such successor limit as may
apply. Each payment specified hereunder is designated a separate payment for
purposes of Section 409A. The Company shall have no liability to Executive for
any adverse tax or other consequences related to the payments provided hereunder
and to the extent any payment or benefit would result in adverse or other tax
consequences under Section 409A, Executive shall have no legally enforceable
right to such payment or benefit. For purposes of this Agreement, termination of
employment and similar phrases mean a “separation from service” within the
meaning of Section 409A.
7.Proprietary Matter; Ownership.
7.1    Except as permitted or directed by the Company or as required by law,
Executive shall not during the term of his employment or at any time thereafter
knowingly divulge, furnish, disclose or make accessible (other than in the
ordinary course of the business of the Company) to anyone for use in any way any
confidential, secret, or proprietary knowledge or information of the Company or
its Affiliates that is not in the public domain (“Proprietary Matter”) which
Executive has acquired or become acquainted with or will acquire or become
acquainted with during his employment with the Company and its Affiliates,
whether developed by himself or by others, including, but not limited to, any
trade secrets, confidential or secret designs, processes, formulae, software or
computer programs, plans, devices, or material (whether or not patented or
patentable, copyrighted or copyrightable) directly or indirectly useful in any
aspect of the business of the Company and its Affiliates, any confidential
customer, distributor or supplier lists of the Company or its Affiliates, any
confidential or secret development or research work of the Company or its
Affiliates, or other confidential, secret or non-public aspects of the business
of the Company or its Affiliates. Executive acknowledges that the Proprietary
Matter constitutes a unique and valuable asset of the Company or its Affiliates,
acquired at great time and expense by the Company or such Affiliates, and that
any disclosure or other use of the Proprietary Matter other than for the sole
benefit of the Company or such Affiliates would be wrongful and could cause
irreparable harm to the Company or such Affiliates. The foregoing obligations of
confidentiality, however, shall not apply to any knowledge or information which
is now published or which subsequently becomes generally publicly known, other
than as a direct or indirect result of the breach of this Agreement by Executive
or the breach of any obligation of confidentiality by any other person.
7.2    Executive agrees that he will fully inform and disclose to the Company
from time to time all inventions, designs, improvements, enhancements,
developments and discoveries which he now has, or may hereafter have, during the
Term which pertain or relate to the business of the Company or its Affiliates or
to any experimental work carried on by the Company or its Affiliates. All such
inventions, designs, improvements, enhancements, developments and discoveries
shall be the exclusive property of the Company or its Affiliates. Executive
hereby assigns the rights to all such inventions, designs, improvements,
enhancements, developments and discoveries to the Company or its Affiliates.
Executive shall reasonably assist the Company or its Affiliates in obtaining
patents on all such inventions, designs, improvements, enhancements,
developments and discoveries deemed patentable by the Company or its Affiliates
and shall execute all documents (including assignments and related affidavits)
and do all things reasonably necessary to obtain such patents. This provision
shall not apply to any inventions for which no equipment, supplies, facilities
or trade secret information of the Company or its Affiliates was used and which
was developed on Executive’s own time without using any of the Company’s or its
Affiliates equipment, supplies, facilities or trade secret information, except
for those inventions which either: (a) related at the time of conception or
reduction to practice of the invention to the Company’s or its Affiliates’





--------------------------------------------------------------------------------





respective businesses, or actual or demonstrably anticipated research or
development of the Company or its Affiliates, or (b) resulted from any work
performed by Executive for the Company or its Affiliates.
8.Ventures. If, during the term of this Agreement, Executive is engaged in or
associated with the planning or implementing of any project, program or venture
directly related to the business of the Company or its Affiliates and a third
party or parties, all rights in the project, program or venture shall belong to
the Company and shall constitute a corporate opportunity belonging exclusively
to the Company. Except as expressly approved in writing by the Company,
Executive shall not be entitled to any interest in such project, program or
venture or to any commission, finder’s fee or other compensation in connection
therewith, other than the compensation to be paid to Executive as provided in
this Agreement.
9.Noninterference With Business.
9.1    During his employment, Executive agrees not to, whether on his own behalf
or as a partner, officer, director, employee, agent or consultant of any other
person or entity, directly or indirectly, engage or attempt to engage in an
employment or business activity which competes against the Company or its
Affiliates, any activity the Company or its Affiliates are considering
undertaking or is otherwise in conflict with the Company’s or its Affiliates’
business interests, unless the Company’s CEO consents in writing in advance.
9.2    During his employment and thereafter, Executive agrees not to use
confidential information previously acquired from the Company or its Affiliates
for any reason including, but not limited to, (1) to directly or indirectly
solicit the customers or prospective customers of the Company or its Affiliates,
or otherwise interfere with, impair, disrupt or damage the relationship of the
Company or its Affiliates with any of its or their customers or prospective
customers; or (2) to directly or indirectly solicit, induce or attempt to induce
any employee to terminate or breach an employment relationship with the Company
or its Affiliates.
9.3    Executive and the Company agree that the restrictions in this Section 9
are reasonably necessary to protect the Company’s and its Affiliates’ legitimate
business interests, including, without limitation, the preservation of its
valuable trade secret and confidential information.
10.Non-Disparagement. Executive expressly agrees that during his employment by
the Company and after the termination of such employment for any reason, he will
make no statement and take no actions of any kind, verbal or written, that
directly or indirectly disparages the Company or the Related Parties, injures
their general reputation or interferes with the Company’s or its Affiliates’
operations, except as required by applicable law. Nothing in this Section 10
shall restrict the Executive from cooperating or communicating with any
governmental or listing entity.
11.Termination Prior to Expiration of the Term.
11.1    Termination for Cause. The Company may terminate Executive’s employment
at any time for “Cause” (as defined in Section 17) immediately upon written
notice to Executive. Such written notice shall set forth with reasonable
specificity the Company’s basis for such termination.
11.2    Resignation. Executive’s employment shall be terminated on the earlier
of the date that is thirty (30) days following the submission of Executive’s
written resignation to the Company or the date such resignation is accepted by
the Company.
11.3    Termination Without Cause. The Company may terminate Executive’s
employment Without Cause upon written notice to Executive. Termination “Without
Cause” shall mean termination of employment by the Company on any basis other
than termination of Executive’s employment hereunder pursuant to 11.1 or 11.2,
including on account of a disability.
12.Surrender of Records and Property. Upon termination of his employment for any
reason, Executive shall deliver promptly to the Company all records, manuals,
books, blank forms, documents, letters, licenses, briefings, memoranda, notes,
notebooks, reports, data, tables, and calculations or copies thereof, which are
the property of the Company and which relate in any way to the business,
customers, products, practices or techniques of the Company, and all other
property of the Company and Proprietary





--------------------------------------------------------------------------------





Matter, including, but not limited to, all documents which in whole or in part,
contain any trade secrets or confidential information of the Company, which in
any of these cases are in his possession or under his control. If Executive
purchases any record book, ledger, or similar item to be used for keeping
records of or information regarding the business of the Company or its
customers, Executive shall immediately notify the Company and provide
documentation of such purchase, which shall then immediately reimburse Executive
for the expense of such purchase.
13.Assignment. This Agreement shall not be assignable, in whole or in part, by
Executive. The Company may, upon notice to Executive, assign its rights and
obligations under this Agreement to an Affiliate of the Company or any purchaser
of substantially all of the Company’s assets. Upon such assignment by the
Company, this Agreement shall be enforceable by the Executive and the assignee
respectively. After any such assignment by the Company, the Company shall be
discharged from all further liability hereunder to Executive.
14.Injunctive Relief. Executive agrees that it would be difficult to compensate
the Company fully for damages for any violation of the provisions of this
Agreement, including, without limitation, the provisions of Sections 7, 9, 10
and 12. Accordingly, Executive specifically agrees that the Company shall be
entitled to temporary and permanent injunctive relief to enforce the provisions
of this Agreement. This provision with respect to injunctive relief shall not,
however, diminish the right of the Company to claim and recover damages in
addition to injunctive relief.
15.Arbitration.
15.1    Claims Covered. The parties shall resolve by arbitration all statutory,
contractual and/or common law claims or controversies (“Claims”) that the
Company may have against Executive, or that Executive may have against the
Company or any of its officers, directors, employees or agents in their capacity
as such or otherwise. Claims subject to arbitration include claims for breach of
any contract (express or implied).
15.2    Claims Not Covered. The arbitration of Claims shall not apply to
(i) claims by Executive for workers’ compensation or unemployment insurance;
(ii) claims which even in the absence of these arbitration provisions could not
have been litigated in court or before any administrative proceeding under
applicable federal, state or local law; (iii) claims by the Company for
injunctive and/or other equitable relief; (iv) claims for which arbitration is
prohibited under the Defense Federal Acquisition Regulation Supplement; and (v)
claims for employee benefits under any employee benefit plan subject to ERISA.
15.3    Procedures. Claims shall be settled by arbitration by a single, neutral
arbitrator in accordance with the employment arbitration rules then in effect of
Judicial Arbitration and Mediation Services (JAMS) which can be found at
www.jamsadr.com/rules-employment-arbitration. The arbitrator shall determine all
questions of fact and law relating to any Claim, including but not limited to,
whether or not any such Claim is subject to the arbitration provisions contained
herein. The parties shall be permitted to engage in such pre-hearing discovery
as the arbitrator shall permit. The arbitrator shall issue a written arbitration
decision which shall include essential findings and conclusions on which any
award is based. The decision shall remain confidential between the parties and
shall not be published by the arbitrator or JAMS. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction. Each
party shall pay the fees of its own attorneys, the expenses of its witnesses and
all other expenses connected with presenting its case, except insofar as such
fees or expenses are otherwise recoverable pursuant to a statutory claim or
cause of action. The Company shall bear the other costs of the arbitration,
including the cost of any record or transcript of the arbitration,
administrative fees, the fee of the arbitrator, and all other fees and costs.
15.4    Remedies; Waiver of Jury Trial. Executive understands that Executive is
waiving the right to seek certain remedies in court, including the right to a
jury trial. The arbitrator shall be empowered to award any relief which might
have been available in a court of law or equity.
15.5    Required Notice and Statute of Limitations. Arbitration shall be
initiated by serving or mailing a written notice to the other party within the
applicable statutory limitations period. Any notice





--------------------------------------------------------------------------------





to be sent to the Company shall be delivered to the CEO with a mandatory copy to
the Company’s General Counsel, 4820 Eastgate Mall, Ste. 200, San Diego, CA
92121, facsimile 858-812-7303. The notice shall identify and describe the nature
of all claims asserted and the facts upon which such claims are based.
16.Miscellaneous.
16.1    Governing Law and Venue. This Agreement is made under and shall be
governed by and construed in accordance with the laws of the State of
California, without regard to its conflicts of law provisions, and all
proceedings shall be brought in the courts or arbitral forums located in San
Diego, California, or some other location as agreed by the parties.
16.2    Prior Agreements. This Agreement, coupled with Executive’s Proprietary
Information Agreement, and the Indemnification Agreement attached as Exhibit A,
contains the entire agreement of the parties relating to the subject matter
hereof and supersedes all prior agreements and understandings with respect to
such subject matter. The parties have made no agreements, representations or
warranties relating to the subject matter of this Agreement which are not set
forth herein.
16.3    Successors. The terms of this Agreement and all rights of Executive
hereunder shall inure to the benefit of, and be enforceable by, Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees on the one hand, and by any successor or
assignee of the Company on the other hand.
16.4    Amendments. No amendment or modification of this Agreement shall be
deemed effective unless made in writing signed by the parties.
16.5    No Waiver. No term or condition of this Agreement shall be deemed to
have been waived nor shall there be any estoppel to enforce any provisions of
this Agreement, except by a statement in writing signed by the party against
whom enforcement of the waiver or estoppel is sought. Any written waiver shall
not be deemed a continuing waiver unless specifically stated, shall operate only
as to the specific term or condition waived and shall not constitute a waiver of
such term or condition waived and shall not constitute a waiver of such term or
condition for the future or as to any act other than that specifically waived.
16.6    Severability and Reformation. To the extent any provision of this
Agreement shall be considered by a court or arbitrator to be invalid or
unenforceable, the provision shall be considered deleted here from and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect. Each of the parties recognizes that the
restrictions contained in this Agreement are properly required for the adequate
protection of the Company’s business and that in the event any covenant or other
provision contained herein shall be deemed to be illegal, unenforceable or
unreasonable by a court or other tribunal of competent jurisdiction, each of the
parties agrees and submits to the reduction of said restrictions to such
duration and/or scope as said court or tribunal shall deem reasonable.
16.7    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all which
together shall be deemed to be one and the same instrument.
16.8    Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given or received: (a) upon personal delivery to
the party to be notified, (b) when sent by confirmed facsimile if sent during
normal business hours of the recipient upon confirmed receipt, if not, then on
the next business day, (c) five (5) business days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or
(d) one (1) business day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to the Company and Executive at their respective
addresses as set forth on the signature page hereof or at such other address as
the Company or Executive may designate by ten (10) days advance written notice
to the other party.
17.Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:





--------------------------------------------------------------------------------





17.1    Affiliate. “Affiliate” with respect to any person or entity, means a
person or entity that directly or indirectly through one or more intermediaries
controls, is controlled by, or is under common control with, such person or
entity.
17.2    Cause. Termination for “Cause” means termination due to any of the
following reasons: (i) Executive’s Misconduct; (ii) Executive’s violation of
posted policy or rules of the Company; (iii) Executive’s willful refusal to
follow the lawful directions given by the Company’s CEO or Executive’s other
direct supervisor from time to time or breach of any material covenant or
obligation under this Agreement or other agreement with the Company; (iv)
Executive’s breach of the duty of loyalty to the Company that causes or is
reasonably likely to cause injury to the Company; or (v) failure to timely
secure or loss of any security clearance the Company deems necessary or
desirable for the Executive to perform the duties of the Position.
17.3    Misconduct. “Misconduct” means:
17.3.1    Indictment or conviction of a felony or for an act of fraud,
embezzlement or other act of gross misconduct against the Company in the
performance of duties hereunder.
17.3.2    Misuse, misappropriation or disclosure of any of the Proprietary
Matter, directly or indirectly, or use of it in any way, except as required or
permitted in the course of Executive’s employment.
17.3.3    Knowing misappropriation, concealment, or conversion of any money or
property of the Company that causes or could cause injury to the Company.
17.3.4    Reckless conduct which endangers or is reasonably likely to endanger
the safety of persons or property during the course of employment or while on
Company premises.
17.3.5    A material violation of the Company’s Code of Legal and Ethical
Conduct.
17.4    Related Parties. “Related Parties” means each of the Company’s present
and former directors, officers, employees, trustees, agents, attorneys,
insurers, shareholders, representatives, predecessors, successors and assigns,
and if any, its parent corporations, subsidiaries, divisions, related and
affiliated companies and entities.
IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the Effective Date.
    
THE COMPANY:
EXECUTIVE:

Kratos Defense & Security Solutions, Inc.


By: /s/ Eric DeMarco
By: /s/ Gerald Beaman

Name: Eric DeMarco
Name: Gerald Beaman    

Title: CEO
Title: President, Unmanned Systems/ Corporate Senior VP, Strategic Programs

Date: August 3, 2016    
        
Address for Notice:
Address for Notice:    

4820 Eastgate Mall                    
San Diego, CA 92121                    
Attn:    President and CEO    
General Counsel    



